

Exhibit 10.5
FIRST AMENDMENT TO LEASE




THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made and entered into
as of January 29, 2018 (the “Effective Date”) by and between THE BOARD OF
TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY, a body having corporate
powers under the laws of the State of California (“Landlord”), and JAZZ
PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), in the following
factual context:


A.Landlord and Tenant are parties to that certain Lease dated as of January 7,
2015 (the “Lease”), pursuant to which Landlord leased to Tenant the building
located on that certain real property commonly known as 3170 Porter Drive, Palo
Alto, California. Capitalized terms used in this First Amendment that are not
otherwise defined herein shall have the meanings given such terms in the Lease.
B.Landlord and Tenant now desire to modify the Lease to clarify the process for
Base Rent adjustments, as provided in this First Amendment.
NOW, THEREFORE, intending to be legally bound, the parties agree as follows:


1.    Base Rent Adjustments. The last sentence of Section 6.1 is hereby deleted
in its entirety and replaced with the following:


"Base Rent shall be increased on the first day of the thirteenth (13th) month
following the Commencement Date and on the anniversary of such date thereafter
(each, an “Adjustment Date”) by three percent (3%) over the Base Rent for the
immediately preceding twelve (12) month period."


2.    Effect of Amendment. As amended by this First Amendment, the Lease shall
continue in full force and effect and in accordance with all of its terms. In
the event of any conflict between the terms and conditions of the Lease and this
First Amendment, the terms and conditions of this First Amendment shall prevail.


3.    Governing Law. This First Amendment shall be construed in accordance with
and governed by the laws of the State of California.


4.    Partial Invalidity. If any one or more of the provisions contained in this
First Amendment shall be invalid, illegal or unenforceable in any respect, the
remaining provisions contained herein shall not be affected in any way thereby.


5.    Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which, when taken
together, shall constitute one and the same instrument. This First Amendment may
be executed and delivered by the exchange of facsimile, .pdf or other electronic
image file copies of the executed counterpart signature pages, which shall be
considered the equivalent of ink signature pages for all purposes.


[Signatures on following page]
















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this First Amendment to Lease as
of the Effective Date.


LANDLORD:
 
 
TENANT:
 
THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY, a body having
corporate powers under the laws of the State of California
 
JAZZ PHARMACEUTICALS, INC.,
a Delaware corporation
 
 
 
 
By: /s/Tiffany Griego
Tiffany Griego, Managing Director
Asset Management– Stanford Research Park
 
By: /s/Karen Wilson 
Name: Karen Wilson
Its:    SVP, Finance
 
 
 
 





